Per Curiam,
A motor truck, levied upon as A’s property, was claimed by his wife, who subsequently got a verdict on the trial of the interpleader which followed. The judgment creditor has appealed, contending that the evidence was insufficient to sustain the verdict and that binding instructions for it should have been given. The obstacle to our consideration of the questions sought to be raised is that appellant made no request in writing for binding *285instructions as required by the Act of April 22, 1905, P. L. 286, and the cases on the subject: Hanick v. Leader, 243 Pa. 372; Beatty v. Boyson, 62 Pa. Superior Ct. 483; Standard Brewing Co. v. Knapp Co., 79 Pa. Superior Ct. 252.
Accordingly the appeal is dismissed.